Matter of Dante S. (Kathryne T.) (2020 NY Slip Op 01987)





Matter of Dante S. (Kathryne T.)


2020 NY Slip Op 01987


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


212 CAF 18-00354

[*1]IN THE MATTER OF DANTE S. CHAUTAUQUA COUNTY DEPARTMENT OF HEALTH AND HUMAN SERVICES, PETITIONER-RESPONDENT;
andKATHRYNE T. AND TIMOTHY S., RESPONDENTS-APPELLANTS. (APPEAL NO. 1.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT-APPELLANT KATHERYNE T.
DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT TIMOTHY S.
REBECCA L. DAVISON-MARCH, MAYVILLE, FOR PETITIONER-RESPONDENT. 
MARY S. HAJDU, LAKEWOOD, ATTORNEY FOR THE CHILD. 

	Appeals from an order of the Family Court, Chautauqua County (Michael F. Griffith, A.J.), entered August 9, 2017 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondents had derivatively neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Dante S. [Kathryne T.], ([appeal No. 2] — AD3d — [Mar. 20, 2020] [4th Dept 2020]).
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court